This action was brought under section 16-b of the Fair Labor Standards Act (52 Stat. 1060; U.S. Code, tit. 29, § 201 etseq.) by employees against their employer to recover overtime compensation plus an equivalent amount as liquidated damages. The question was whether at the time in issue the plaintiffs were "engaged in commerce" in the sense of that phrase as used in sections 6 and 7 of the Act. (See Stoike v. First NationalBank, 290 N.Y. 195.)
Special Term dismissed the complaint (173 Misc. 188) and its judgment was affirmed by the Appellate Division (262 App. Div. 665) and by this court (288 N.Y. 687). The Supreme Court of the United States reversed and by its mandate sent the case back to the Supreme Court of New York for further appropriate proceedings, but "without prejudice to a determination of the nature of the employment of any members of *Page 129 
the class on whose behalf this suit has been brought." (318 U.S. 740, 742.) After that ultimate decree had in due course been made the judgment of the Supreme Court of New York, the plaintiffs moved for a summary recovery under rule 113. Special Term granted that motion and denied a cross motion by the defendant for dismissal of the complaint. The Appellate Division affirmed, one Justice dissenting, and the controversy is now before us a second time on an appeal by the defendant from that determination.
The case was originally submitted upon an agreed statement of facts which has never been altered in any way. It is thereby stipulated that the work on which the plaintiffs' claims are based was done by them under a contract through which the defendant undertook with a railroad company to reconstruct two bridges that were instrumentalities of interstate commerce. (262 App. Div. 665, 667.) These conceded facts are now said by the defendant to be insufficient as a basis for disposition of the issue as to whether the plaintiffs were "engaged in commerce" at the time they were so employed.
We concur with the courts below in their rejection of that contention. The agreed statement of facts on the face of it was a case within the statute. (McLeod v. Threlkeld, 319 U.S. 491,494.) No other or different showing was attempted by the defendant on the present motions, despite the proviso we have quoted from the mandate of the higher court. On the record as it stood, a summary judgment for the plaintiffs was inevitable.
The remaining questions have to do with costs and interest that were allowed to the plaintiffs.
The award to them of costs in all courts was not unauthorized. (Civ. Prac. Act, § 1470, subd. 11; Murtha v. Curley, 92 N.Y. 359,361-362.) Stevens v. Central Nat. Bank (168 N.Y. 560) is not authority for a different view. In the Stevens case this court was reversed by the Supreme Court of the United States on one point, but the substance of our judgment in favor of the plaintiffs was left undisturbed and in that situation the defendants were not to be treated as parties who had ultimately prevailed.
As we read the Federal cases, the liability for liquidated damages under the Fair Labor Standards Act is contractual in *Page 130 
character. (Overnight Motor Co. v. Missel, 316 U.S. 572, 583;Northwestern Yeast Co. v. Broutin, 133 F.2d 628; see, too,Cox v. Lykes Brothers, 237 N.Y. 376; Wright v. State ofNew York, 223 N.Y. 44; Calvin v. Huntley, 178 Mass. 29.) In that view, the plaintiffs were entitled to interest on the whole of their recovery including the liquidated damages. (Civ. Prac. Act, § 480; see Klaxon Co. v. Stentor Co., 313 U.S. 487,498.)
The judgment should be affirmed, with costs.